Citation Nr: 0803341	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a left ankle disability, to include as due to 
a left knee disability. 

2.  Entitlement to a disability rating in excess of 10 
percent for left knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel
INTRODUCTION

The veteran served on active duty from August 1989 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.  A 
transcript of the proceedings is associated with the claims 
folders.


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied 
service connection for a left ankle disability, to include as 
secondary to service-connected left knee disability.

2.  The evidence associated with the file subsequent to the 
RO's May 2001 rating decision is cumulative or redundant of 
evidence already of record and does not raise a reasonable 
possibility of substantiating the claim.

3.  The service-connected left knee disability is manifested 
by subjective complaints of pain, without limitation of 
motion, recurrent subluxation or instability, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
ankylosis. 

4.  The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic blood pressure 
readings are not predominantly 200 or more.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected left 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5020, 5257, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in June 2004 and July 2005, 
after its initial adjudication of the claims.  Additionally, 
the veteran was also provided with the requisite notice with 
respect to the effective-date element of his claims in a 
March 2006 letter.  Following provision of the required 
notice and completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in June 2007.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Analysis
New and Material Evidence

In a May 2001 rating decision, the RO denied entitlement to 
service connection for a left ankle disability, to include as 
due to service-connected left knee disability.  The veteran 
did not appeal that decision, so the May 2001 decision became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.204, 20.1103.  This, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

This preliminary determination of whether there is new and 
material evidence affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation defining what constitutes new and material 
evidence was amended effective August 29, 2001.  See 38 
C.F.R. § 3.156.  Since the veteran's petition to reopen his 
claim was received in May 2003, the amended version of 
38 C.F.R. §3.156(a) applies in his current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See also 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2001 decision 
included the veteran's service medical records which noted 
that in October 1994 he injured his left ankle while playing 
basketball.  The diagnosis was grade III ankle sprain.  An X-
ray study noted no fracture.  The veteran again presented in 
December 1994 with complaints of left ankle pain.  The 
diagnosis was status-post left ankle sprain.  The veteran's 
July 1996 report of medical examination, performed for 
purposes of Medical Evaluation Board (MEB) proceedings, did 
not note any treatment, complaints, or diagnoses pertaining 
to a left ankle.      

In May 1999, the veteran presented at the emergency room of 
Medical Center Hospital with complaints of deformity and 
swelling in his left ankle.  He reported that while playing 
baseball he was running and his left ankle began to swell.  
The diagnosis was fracture-dislocation of the left ankle.  He 
subsequently underwent open reduction fixation of the left 
ankle.  

VA outpatient treatment records dated from 1999 through 2000 
noted continuing complaints of left ankle pain.  

A VA examination performed in February 2001 revealed a 
diagnosis of status post open reduction internal fixation of 
the left trimalleolar fracture with residual limitation of 
ankle motion.  

In a May 2001 rating decision, the RO denied the veteran's 
claim and determined that there was no evidence suggesting 
that his left ankle disability was related to his service-
connected left knee disability.  Moreover, they found no 
evidence of a chronic left ankle disability in service.

The additional evidence received since that May 2001 decision 
consists of various statements from the veteran, VA 
outpatient treatment records, VA examination reports, and 
private hospital reports.  This evidence still does not 
suggest that the veteran's has a chronic residual left ankle 
disability or that his left ankle disability is related to 
his service-connected left knee disability.  The statements, 
including his hearing testimony, are mere reiterations of the 
allegations he made prior to the May 2001 rating decision.  
So this evidence is not new.  Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The 
VA outpatient treatment records, dated from 2003 to 2006, and 
VA examination reports dated in July 2003, November 2004 and 
May 2007, note continuing diagnoses of status post left ankle 
fracture with chronic pains.    So this evidence, even if 
new, is not material as it simply describes the veteran's 
current condition and does not relate his current condition 
to any injury suffered in service, to include his service-
connected left knee disability.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See 
also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

For these reasons and bases, the veteran's petition to reopen 
the claim for service connection for a left ankle disability, 
to include as due to a left knee disability must be denied 
because new and material evidence has not been submitted.  In 
the absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Legal Criteria
Increased Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that consideration has been given to 
assigning staged ratings; however, at no time during the 
periods in question have the disabilities warranted a higher 
rating.  See Hart v. Mansfield, No. 05-2424 (U. S. Vet. App. 
Nov. 19, 2007); Fenderson v. West; 12 Vet. App. 119 (1999).

Analysis
Left Knee Disability

The RO has assigned a 10 percent rating for the left knee 
synovitis under Diagnostic Code 5020.  Diagnostic Code 5020 
provides that synovitis will be rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2007).  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Here, the recent medical evidence obtained in connection with 
the current claim does not objectively show any left knee 
instability.  In fact VA examination in 2004 and 2007 
specifically noted no objective evidence of instability.  
Absent 
objective evidence of instability, a higher evaluation under 
Diagnostic Code 5257 is not warranted.  

Furthermore, on VA examinations in July 2003 and November 
2004, range of motion of the left knee was 0 to 120 degrees.  
On VA examination in May 2007 the veteran displayed full 
extension without evidence of pain and flexion to 125 degrees 
with slight pain.  As such, despite the veteran's complaints 
of pain on the examinations, there is no objective evidence 
of motion limitation such as to warrant assignment of even a 
0 percent under Diagnostic Code 5260 or 5261.

While the veteran has established service connection for a 
left knee disability classified as synovitis, the Board finds 
that an increased rating for the veteran's disability as 
synovitis is not warranted.  The Board emphasizes that the 
disability is rated using the criteria for evaluating 
degenerative arthritis.  A 20 percent rating under Diagnostic 
Code 5003 is not warranted as the X-ray evidence does not 
show involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

After reviewing the record the Board finds the criteria for 
an increased rating based on limitation of motion, 
instability, or subluxation have not been met.  Additionally, 
there is no current evidence of ankylosis and X-rays are 
within normal limits.  Accordingly, an increased rating is 
not warranted.

The Board has considered the degree of functional impairment 
caused by left knee pain as set forth in the Deluca case.  
However in view of the lack of severity of the veteran's 
complaints on examination and the range of motion findings, 
the Board finds that a higher rating is not warranted.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. § 4.3.  The 10 
percent rating is the highest rating warranted.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  The 
veteran has reported that the left knee interferes with 
employment.  Here, though, the Board believes the regular 
schedular standards adequately describe and provide for the 
veteran's disability level.  There is no evidence he has ever 
been frequently hospitalized 
for treatment of his left knee.  Neither does the record 
reflect marked interference with his employment.  He has 
submitted no evidence of excessive time off from work due to 
this disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).

Analysis
Hypertension

In a March 1997 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation under Diagnostic Code 7101, effective January 27, 
1997.  In May 2003, the veteran filed the instant claim for 
an increased rating.  In a July 2003 rating decision, the RO 
increased 
the disability rating to 10 percent, effective May 14, 2003.  

Under Diagnostic Code 7101, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
evaluation is prescribed when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  

According to the veteran's June 2005 substantive appeal as 
well as testimony he presented at the hearing, he essentially 
contends that he is entitled to an increased disability 
rating because he is now required to take three different 
types of medication to control his blood pressure.  

The July 2003 VA hypertension examination report notes blood 
pressure readings of 170\92, 160\88, and 170\90.  The 
diagnosis was hypertensive vascular untreated, uncontrolled.

The veteran was again afforded a VA hypertension examination 
in November 2004.  Blood pressure readings at that time were 
153\86, 151\79, and 139\81.  The diagnosis was, established 
hypertension, undertreated and not disabling.  

During an April 2007 VA examination, the veteran's blood 
pressure was again measured.  His reading on the day of 
examination was 140\80.  He noted that he had been on blood 
pressure medication since 2002.  The pertinent diagnosis was 
hypertension.  

The foregoing blood pressure readings show that the veteran 
does not have diastolic blood pressure that is predominantly 
110 or more, or systolic blood pressure that is predominantly 
200 or more as contemplated by a higher disability 
evaluation.  The regulations do not provide that the 
requirement of medication for treatment of hypertension 
warrants an increased evaluation.  Therefore, a rating in 
excess of 10 percent for the veteran's hypertension is not 
warranted.

ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a left 
ankle disability, to include as secondary to a left knee 
disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


